Citation Nr: 1124734	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1943 to November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was scheduled for a travel board hearing in July 2010, but failed to appear.  The case was remanded by the Board for further development in October 2010.  

As noted in the prior remand, the issue of service connection for the residuals of a tonsillectomy has been raised by the record, but has not been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic symptoms of a bilateral foot disability, including cold injury residuals, was not manifested in service.  

2.  Symptoms of bilateral foot disability were not continuous following service, and were not demonstrated until many years after service.  

3.  A chronic bilateral foot disability was not caused by cold injury in service or by any other in-service event.  

4.  A chronic bilateral foot disability is not related to the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

A chronic bilateral foot disorder was neither incurred in nor aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in January 2011  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not alleged that the examination is inadequate, and it is presumed to have been adequate.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Service Connection for a Right Foot Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is claiming service connection for a bilateral foot disability.  He has advanced two theories upon which service connection may be established, directly due to cold injuries sustained while he was on active duty or as secondary to a service-connected disability.  He asserts that he incurred the cold injuries when he served as a flight engineer on a bomber during World War II.  Service connection is currently in effect for bilateral knee disabilities.  

After review of the entire evidence of record, the Board finds no basis for service connection under either theory.  The Board finds that, while the Veteran may have been exposed to cold weather during service, chronic symptoms of a bilateral foot disability, including cold injury residuals, was not manifested in service.  The Board does not doubt the Veteran's story, that he was exposed to significant cold while serving in a bomber during World War II; however, the record does not contain evidence that he has or has had a chronic disability due to cold injury, including symptoms of cold injury in service following the reported cold weather exposure.  Review of the STRs shows that the Veteran had no complaints or manifestations of a foot disability while he was on active duty.  Additionally, the STRs do not include manifestations demonstrating that he sustained a severe cold injury while he was on active duty.  On examination for separation from active duty, evaluation of the feet was normal.  

The Board also finds that symptoms of bilateral foot disability were not continuous following service, and were not demonstrated until many years after service. 
VA outpatient treatment records dated from March to November 2008 include podiatry clinic notes showing a diagnosis of onychomycosis.  A diagnosis of tinea pedis was also shown in these records.  The Veteran was examined pursuant to remand of the Board in January 2011.  At that time, the only foot disability noted was calluses under the first metatarsals.  The diagnosis at that time was bilateral foot condition, no pathology to render this diagnosis.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's bilateral foot disability was not caused by cold injury in service or by any other in-service event, and is not related to the Veteran's service-connected disabilities.  The VA examiner who examined the Veteran in January 2011 was asked to provide an opinion regarding whether any cold injury sustained by the Veteran during service could have caused a bilateral foot disability.  The VA examiner opined that it was less likely than not that a cold injury could have caused a foot disability, as there were no notations that the Veteran had sustained such an injury in the STRs.  The VA examiner also rendered an opinion that it was less likely than not that the Veteran's service-connected knee disability could have caused or aggravated a bilateral foot disorder.  The examiner stated that this opinion was based on the fact that there was no pathology found to render a diagnosis of a bilateral foot disability.  

Although he was diagnosed as having tinea pedis and onychomycosis in 2008, these are not shown to be chronic as they are not demonstrated on VA examination in 2011 and are otherwise not shown to be related to service.  The foot calluses are not shown to have been related to any cold injury.  Similarly, the VA examiner in 2011 opines that the Veteran's service connected knee disabilities are not related in any way to any chronic foot disability.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder, both as directly incurred in service and as secondary to service-connected disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral foot disorder is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


